                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


IRIS S. BROWN                                )
                      Plaintiff,             )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 7:20-CV-17-FL
MICHAEL DITTA, NC DEPARTMENT                 )
OF PUBLIC SAFETY, and NEW                    )
HANOVER CORRECTIONAL CENTER                  )
                 Defendants.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
review of plaintiff’s status regarding filing of amended pleadings.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
July 16, 2020, and for the reasons set forth more specifically therein, that this case is dismissed
for plaintiff’s failure to amend her complaint.

This Judgment Filed and Entered on August 24, 2020, and Copies To:
Iris S. Brown (Via US Mail)      3888 Mt. Misery Road NE, Leland, NC 28451

August 24, 2020                       PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




          Case 7:20-cv-00017-FL Document 14 Filed 08/24/20 Page 1 of 1
